Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on January 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,531,912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 allowed.
Boebel et al. (US 20010018550) discloses an endoscopic system (hysteroscope, Figs. 1-6a), comprising: an endoscope having a main body (handle 30, Figs. 1 and 3) and a shaft portion 2 (Figs. 1-6a) extending distally therefrom, wherein the endoscope includes a working channel (Fig. 1-3) extending through the main body and the shaft portion; wherein the working channel includes a proximal portion (at lead line 37 as shown in Fig. 3) and a distal portion (lead line 2 as shown in Fig. 3) intersecting within the main body (handle 30); wherein the distal portion extends linearly along a distal axis to a distal end of the shaft portion; wherein a proximal opening or aperture (at lead line 41, Fig. 3) at a proximal end of the endoscope and the proximal opening is laterally offset from the distal axis (Fig. 3). Boebel also discloses the working channel 37 is for receiving a forceps and laser probes as auxiliary instrument to remove matter on or in the uterus wall ([0007] 
Boebel discloses the invention substantially as claimed except for a tissue resecting probe being configured for introduction through the working channel. However, in the same field of endeavor, which is a endoscopic system with a biopsy device, Robinson discloses the biopsy instrument or the tissue resecting probe including an outer sleeve 22 (Fig. 2a) and an inner sleeve 20 (Fig. 2-2a) configured to move within and relative to the outer sleeve, the tissue resecting probe being configured for introduction through the working channel of endoscopic instrument 11 (Fig. 1. Col. 3, line 66 to col. 4, line 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have provided the biopsy instrument as disclosed by Robinson to the device of Boebel to allow the surgeon take tissue samples from very thin tissue walls without puncturing the walls or multiple samples can be taken, stored in the device, and maintained in a hydrated state without removing the device from the body as suggested by Robinson (col. 3, lines 5-13). The modified device of Boebel discloses the invention substantially as claimed except for disclosing the body is made from metal. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the body from metal, since it has been held to be within the general skill of a worker in the art to select a 
	The prior art of record alone or in combination fail to teach a working channel extending through the main body and the elongated shaft, wherein the working channel has a straight channel portion extending longitudinally through the elongated shaft to a distal end of the elongate shaft, wherein the working channel extends proximally to an aperture in a proximal face of the main body, wherein a center of the aperture is offset from an axis of the straight channel portion extended to the proximal face.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771